DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 6 recites “meal layer” when it was intended to read “metal layer”.  Appropriate correction is required.
Claims 19 and 20 are identical.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 3, 6-8, 10, 12, 15-17, 19, and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lee et al. (U.S. 7,902,660).
Regarding Claim 1, Lee et al. discloses a method for forming a semiconductor device, comprising: 
forming a first resist over a metal seed layer (first resist layer 171, seed layer 110, Figure 1b); 

performing a first electroplating of a first metal layer over said exposed portion of said metal seed layer (first metal layer 130, Figure 1c, Column 5, Lines 15-22); 
forming a second resist over said first metal layer (second resist layer 173, Figure 1h); 
patterning said second resist to expose a portion of said first metal layer (second resist 173, first metal layer 130, Figure 1h);
performing a second electroplating of a second metal layer over said exposed portion of said first metal layer (second metal layer 140, Figure 1I, Column 6, Lines 8-15),
after performing said first electroplating and before forming said second resist, removing said first resist (Column 5, Lines 22-28).  
Regarding Claim 3, Lee et al. further discloses that after performing said second electroplating, removing said second resist (Column 6, Lines 16-23).  
Regarding Claim 6, Lee et al. further discloses that said first metal layer and said second metal layer include the same pure metal or the same metal alloy (Column 3, Lines 59-61, Column 5, Lines 15-20, Column 4, Lines 27-29) .  
Regarding Claim 7, Lee et al. further discloses that said first metal layer, said second metal layer and said seed layer include the same pure metal or the same metal alloy (Column 3, Lines 59-61, Column 5, Lines 15-20, Column 4, Lines 27-29).  
Regarding Claim 8, Lee et al. further discloses that said same pure metal is pure copper and said same metal alloy is copper alloy (Column 3, Lines 59-61, Column 5, Lines 15-20, Column 4, Lines 27-29).  
Regarding Claim 10, Lee et al. discloses a method for forming a semiconductor device, comprising:
forming a first resist over a metal seed layer (first resist layer 171, seed layer 110, Figure 1b); 
forming a first opening through said first resist (first resist layer 171, Figure 1b); 
performing a first electroplating of a first metal layer into said first opening (first metal layer 130, Figure 1c, Column 5, Lines 15-22); 
forming a second resist over said first metal layer (second resist layer 173, Figure 1h); 
forming a second opening through said second resist (second resist layer 173, Figure 1h); 
performing a second electroplating of a second metal layer into said second opening (second metal layer 140, Figure 1I, Column 6, Lines 8-15), 
after performing said first electroplating and before forming said second resist, removing said first resist (Column 5, Lines 22-28).  
Regarding Claim 12, Lee et al. further discloses that after performing said second electroplating, removing said second resist (Column 6, Lines 16-23).  
Regarding Claim 15, Lee et al. further discloses that said first metal layer and said second metal layer include the same pure metal or the same metal alloy (Column 3, Lines 59-61, Column 5, Lines 15-20, Column 4, Lines 27-29).  
Regarding Claim 16, Lee et al. further discloses that said first metal layer, said second metal layer and said seed layer include the same pure metal or the same metal alloy (Column 3, Lines 59-61, Column 5, Lines 15-20, Column 4, Lines 27-29).  
Regarding Claim 17, Lee et al. further discloses that said same pure metal is pure copper and said same metal alloy is copper alloy (Column 3, Lines 59-61, Column 5, Lines 15-20, Column 4, Lines 27-29).  
Regarding Claim 19, Lee et al. further discloses that said first opening exposes said metal seed layer and said second opening exposes said first metal layer (first resist layer 171, seed layer 110, second resist layer 173, first metal layer 130, Figures 1b and 1h, Please note that opening in second resist layer 173 reveals first metal layer 130 that is directly over seed layer 110, thereby exposing both).  
Regarding Claim 20, Lee et al. further discloses that said first opening exposes said metal seed layer and said second opening exposes said metal seed layer (first resist layer 171, seed layer 110, second resist layer 173, Figures 1b and 1h, Please note that opening in second resist layer 173 reveals first metal layer 130 that is directly over seed layer 110, thereby exposing both).

Allowable Subject Matter
Claims 4, 5, 9, 13, 14, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 18 February 2021 have been fully considered but they are not persuasive. 
exposes the electroless plating layer 173 but does not expose the conductive lands 130”.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., forming a second resist directly contacting and over said first metal layer; patterning said second resist to expose a portion of said first metal layer) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claim language does not specifically require that the second resist is directly formed upon the first metal layer and therefore does not specifically require that when the second resist is patterned, that the first metal layer is completely exposed with no intervening layers.  Therefore the arguments are not persuasive.
Regarding Claim 10, the Applicant argues that the Lee reference fails to disclose “patterning a second resist to expose a portion of said first meta[l] layer” because “[t]he patterning of the photosensitive film 173 exposes the electroless plating layer 173 but does not expose the conductive lands 130”.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., forming a second resist directly contacting and over said first metal layer; forming a second opening through said second resist to expose a portion of said first metal layer) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claim language does not specifically require that the second resist is directly formed upon the first metal layer and therefore does not specifically require that when the second resist is patterned, that the first metal layer is completely exposed with no intervening layers.  Furthermore, Claim 10 does not include language that requires a portion of the first metal layer to be exposed. Therefore the arguments are not persuasive.
Regarding Claim 19 and 20, the Applicant argues that the Lee reference fails to disclose “patterning a second resist to expose a portion of said first meta[l] layer” because “[t]he patterning of the photosensitive film 173 exposes the electroless plating layer 173 but does not expose the conductive lands 130”.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., forming a second resist directly contacting and over said first metal layer…said second opening exposes said first metal layer) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claim language does not specifically require that the second resist is directly formed upon the first metal layer and therefore does not specifically require that when the second resist is patterned, that the first metal layer is completely exposed with no intervening layers.  Therefore the arguments are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Abbigale Boyle whose telephone number is 571-270-7919.  The Examiner can normally be reached from 11 A.M to 7 P.M., Monday through Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Zandra Smith, can be reached at 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 


					Abbigale Boyle 
Examiner, Art Unit 2816
/ABBIGALE A BOYLE/Examiner, Art Unit 2816                                                                                                                                                                                                        

/MARK W TORNOW/Primary Examiner, Art Unit 2891